Matter of Harry T. v Lana K. (2017 NY Slip Op 08727)





Matter of Harry T. v Lana K.


2017 NY Slip Op 08727


Decided on December 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2017

Friedman, J.P., Kahn, Gesmer, Kern, Moulton, JJ.


5211

[*1]In re Harry T., Petitioner-Respondent,
vLana K., Respondent-Appellant.


Law Office of Jennifer B. Ettenger, LLC, Dix Hills (Jennifer B. Ettenger of counsel), for appellant.
Harry T., Riantis, respondent pro se.

Order, Family Court, New York County (Adetokunbo Fasanya, J.), entered on or about April 21, 2017, which, to the extent appealed from as limited by the briefs, denied respondent mother's affirmative defense of alienation after excluding the testimony and written report of a neutral forensic psychologist appointed during prior custody proceedings in Queens Family Court insofar as they related to that proceeding, and granted the father's support petition, unanimously affirmed, without costs.
In her brief and pre-argument statement on appeal, respondent states that she appeals from the trial court's failure to admit into evidence the forensic report prepared in connection with an earlier custody proceeding between the parties. However, since respondent never offered it into evidence at trial, this is not a proper basis for her appeal. To the extent that respondent appeals from the trial court's refusal to permit the forensic to testify as to his conclusions contained in the report, the trial court properly sustained objections to such testimony, given respondent's attorney's failure to make an offer of proof as to how those conclusions, contained in a report completed more than two years before trial and prior to the parties' stipulation changing primary physical custody from respondent to petitioner, would be relevant in the current child support proceeding. A suspension of respondent's child support obligation was not warranted, since she failed to show "deliberate frustration of and active interference with [her] visitation rights" (Rodman v Friedman, 112 AD3d 537 at 537 [1st Dept 2013] [internal quotation marks omitted]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 14, 2017
CLERK